Exhibit 10.24
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
 

May 21, 2010 $35,000

 
CARGO CONNECTION LOGISTICS HOLDING, INC.
 
15% Convertible Debenture
 
Due May 21, 2012
 
FOR VALUE RECEIVED, CARGO CONNECTION LOGISTICS HOLDING, INC., a Florida
corporation (hereinafter called the "Borrower" or the "Company"), hereby
promises to pay to RAKJ Holdings., a Florida company (the "Holder"), or order,
without demand, the sum of THIRTY FIVE THOUSAND Dollars ($35,000), with simple
interest accruing at the rate described below, on May 21, 2012 (the "Maturity
Date").
 
WHEREAS, the Holder initially loaned money to the Company on or about July 7,
2006; and WHEREAS, the terms of that loan have never been memorialized; and
 
WHEREAS, the Company and Holder wish to formalize the terms of the money lent.
NOW THEREFORE, the following terms shall apply to this Note:
 
ARTICLE I
GENERAL PROVISIONS
 
1.1   Payments. The entire unpaid principal amount due under this Note (the
"Principal") shall be due and payable on the Maturity Date. Interest on this
Note (the "Interest") will be payable on the Maturity Date. Interest shall be
payable in cash or, at the Holder's option, in shares of the Company's common
stock, par value $0.001 per share (the "Common Stock").
 
Upon any conversion in part by the Holder in accordance with Article II, the
Holder and the Borrower shall in good faith recalculate the outstanding
principal balance. Upon any full conversion by the Holder in accordance with
Article H of all of the Interest and the Principal due hereunder, all of the
Borrower's payment obligations shall terminate. All payments in respect of the
indebtedness evidenced hereby shall be applied in the following order: to
accrued Interest, Principal, and charges and expenses owing under or in
connection with this Note.
 
If any payment of interest is paid in Common Stock, the number of shares
issuable will be determined utilizing the conversion ratio as set forth in
Article II. Notwithstanding the foregoing, the Company's right to pay this Note,
including any Interest due thereunder, in shares of Common Stock upon the
Maturity Date is subject to the condition that: (i) the Common Stock is trading
on the Pink Sheets, OTC Bulletin Board, American Stock Exchange or Nasdaq; and
(ii) there is an effective Registration Statement on the Maturity Date or the
shares are otherwise eligible for resale pursuant to Rule 144.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2   Interest. Interest shall accrue on the outstanding principal balance
hereof at an annual rate equal to fifteen percent (15%) from the date of this
Note. Interest shall be calculated on the basis of a 365-day year and the actual
number of days elapsed, to the extent permitted by applicable law. Interest
hereunder will be paid to the Holder or its assignee in whose name this Note is
registered on the records of the Borrower regarding registration and transfers
of Notes (the "Note Register").
 
1.3   Payment Grace Period. From and after the 10th day after an Event of
Default under Section 3.1, the Interest Rate applicable to any unpaid amounts
owed hereunder shall be increased to twenty-four percent (24%) per annum.
 
1.4   Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
This Note shall be payable in full on the Maturity Date, unless previously
converted into Common Stock in accordance with Article II hereof; provided, that
if an Event of Default has occurred, the Holder may elect to extend the Maturity
Date by the amount of days of the pendency of the Event of Default.
 
1.5   Corporate Existence. So long as this Note remains outstanding, the Company
shall not directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split, consolidation, sale of all or substantially
all of the Company's assets or any similar transaction or related transactions
(each such transaction, a "Fundamental Change") where the Company is not the
surviving entity unless, prior to the consummation a Fundamental Change, the
Company shall have given the Holder not less than fourteen (14) days prior
written notice to the Holder. In any such case, the Company grants the Holder
the right to put this Note to the Company up to the time of the effectiveness of
the Fundamental Change at 125% of the then outstanding Principal plus any unpaid
and accrued Interest.
 
This Note is subject to the following additional provisions:
 
ARTICLE II
CONVERSION RIGHTS AND REDEMPTION RIGHTS
 
The Holder shall have the right to convert the principal and accrued and unpaid
interest due under this Note into Shares of the Borrower's Common Stock as set
forth below.
 
2.1   Conversion into the Borrower's Common Stock.
 
(a)  The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, and accrued Interest, at
the election of the Holder (the date of giving of such notice of conversion
being a "Conversion Date") into fully paid and non-assessable shares of Common
Stock as such stock exists on the date of issuance of this Note (such shares,
the "Conversion Shares"), or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified (the "Other
Securities"), at the conversion price as defined in Section 2.1(b) hereof (the
"Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is attached hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days from the Conversion Date (such second day being the "Delivery
Date") that number of Conversion Shares for the portion of the Note converted in
accordance with the foregoing. At the election of the Holder, the Borrower will
deliver accrued but unpaid interest on the principal amount of the Note being
converted in the manner provided in Section 1.1 through the Conversion Date
directly to the Holder on or before the Delivery Date. The number of Conversion
Shares to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of this Note and accrued interest to be
converted, by the Conversion Price.
 
(b)  Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be 50% of the average of the five lowest closing prices
for the Company's stock during the previous fifteen (15) trading days.
 
(c)  The Conversion Price determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
A.            Reorganization, Consolidation, Merger, etc.; Reclassification. In
case at any time or from time to time, the Company shall, subject to Section 1.5
hereof, effect a Fundamental Change, then, in each such case, as a condition to
the consummation of such a transaction, proper and adequate provision shall be
made by the Company whereby the Holder of this Note, on the conversion hereof as
provided in Article II, at any time after the consummation of such Fundamental
Change, shall receive, in lieu of the Conversion Shares (or Other Securities)
issuable on such conversion prior to such consummation or such effective date,
the stock and other securities and property (including cash) to which such
Holder would have been entitled upon such consummation of a Fundamental Change
if such Holder had so converted this Note, immediately prior thereto, all
subject to further adjustment thereafter as provided in Section 2.1(c)(E).
 
If the Borrower at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.
 
B.            Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the Holder of this Note after the effective date of
such dissolution pursuant to this Article II to a bank or trust company (a
"Trustee") having its principal office in New York, NY, as trustee for the
Holder of the Notes.
 
C.            Continuation of Terms. Upon any Fundamental Change or transfer
(and any dissolution following any transfer) referred to in this Article II,
this Note shall continue in full force and effect and the terms hereof shall be
applicable to the Other Securities and property receivable on the conversion of
this Note after the consummation of such Fundamental Change or transfer or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Note as provided in Section 2.1(c)(E). In
the event this Note does not continue in full force and effect after the
consummation of the transaction described in this Article II, then only in such
event will the Company's securities and property (including cash, where
applicable) receivable by the Holder of this Note be delivered to the Trustee as
contemplated by Section 2.1(c)(B).
 
D.            Share Issuance. If at any time this Note is outstanding the
Company shall offer, issue or agree to issue any common stock or securities
convertible into or exercisable for shares of common stock (or modify any of the
foregoing which may be outstanding) to any person or entity at a price per share
or conversion or exercise price per share which shall be less than the then
applicable Conversion Price in respect of the Shares, without the consent of the
Holders of this Note, except with respect to Excepted Issuances, then the
Company shall issue, for each such occasion, additional shares of Common Stock
to each Holder so that the average per share purchase price of the shares of
Common Stock issued to the Holder (of only the Conversion Shares still owned by
the Holder) is equal to such other lower price per share and the Conversion
Price shall automatically be reduced to such other lower price per share. For
the purposes hereof, "Excepted Issuances" means any offer, issuance or agreement
to issue any common stock or securities convertible into or exercisable for
shares of common stock (or modify any of the foregoing which may be outstanding)
in connection with (i) full or partial consideration in connection with a
strategic merger, consolidation or purchase of substantially all of the
securities or assets of corporation or other entity, (ii) the Company's issuance
of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital, (iii) the Company's issuance of Common Stock or the issuance or
grants of options to purchase Common Stock pursuant to the Company's stock
option plans and employee stock purchase plans, (iv) the conversion of any of
the Notes, (v) the payment of any interest on the Notes, and (vi) as has been
described in the Reports filed with the Commission or delivered to the Holder
prior to the issuance of this Note (collectively, the "Excepted Issuances"). The
delivery to the Holder of the additional shares of Common Stock shall
 
 
3

--------------------------------------------------------------------------------

 
 
be not later than the closing date of the transaction giving rise to the
requirement to issue additional shares of Common Stock. For purposes of the
issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in the issuance of the additional shares of Common Stock upon the
issuance of such convertible security, warrant, right or option and again at any
time upon any subsequent issuances of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
Conversion Price in effect upon such issuance. The rights of the Holder set
forth in this Section 2.1 (c)(D), are in addition to any other rights the Holder
has pursuant to this Note, any Transaction Document and any other agreement
referred to or entered into in connection herewith.
 
E.            Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) subject to Section 1.5 hereof, combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, the Conversion Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Conversion Price by a fraction, the numerator of which shall be the number
of shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Conversion Price then in effect. The Conversion Price, as so adjusted, shall
be readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 2.1(c)(E). The number of Conversion
Shares that the Holder of this Note shall thereafter, on the conversion hereof
as provided in Article II, be entitled to receive shall be adjusted to a number
determined by multiplying the number of Conversion Shares that would otherwise
(but for the provisions of this Section 2.1(c)(E)) be issuable on such
conversion by a fraction of which (a) the numerator is the Conversion Price that
would otherwise (but for the provisions of this Section 2.1(c)(E)) be in effect,
and (b) the denominator is the Conversion Price in effect on the date of such
conversion.
 
F.            Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
conversion of the Notes, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Note and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Conversion
Price and the number of Conversion Shares to be received upon conversion of this
Note, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Note. The Company will forthwith mail
a copy of each such certificate to the Holder of the Note and any transfer agent
of the Company.
 
2.2   Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.
 
2.3   Issuance Below Par. The Parties hereto agree that the Delaware General
Corporations Law allows for the issuance of conversion shares under this section
even if such conversion price is less than the shares' stated par value, and
that such shares shall be issued in response to a Conversion Request regardless
of Conversion Price.
 
2.4    Intentionally Left Blank.
 
2.5   Conversion of Note.
 
 
4

--------------------------------------------------------------------------------

 
 
(a)Upon the conversion of this Note or part thereof, the Company shall, at its
own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at conversion representing the number of Conversion Shares issuable upon such
conversion. The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company's
Common Stock and that, unless waived by the Holder, the Conversion Shares will
be free-trading, and freely transferable, and will not contain a legend
restricting the resale or transferability of the Conversion Shares provided the
Conversion Shares are being sold pursuant to an effective registration statement
covering the Conversion Shares or are otherwise exempt from registration.
 
(b) Subscriber will give notice of its decision to exercise its right to convert
this Note or part thereof by telecopying an executed and completed Notice of
Conversion (a form of which is attached as Exhibit A to the Note) to the Company
via confirmed telecopier transmission or overnight courier or otherwise pursuant
to Section 4.2 of this Note. The Subscriber will not be required to surrender
this Note until this Note has been fully converted or satisfied, with each date
on which a Notice of Conversion is telecopied to the Company in accordance with
the provisions hereof shall be deemed a Conversion Date (as defined above). The
Company will itself or cause the Company's transfer agent to transmit the
Company's Common Stock certificates representing the Conversion Shares issuable
upon conversion of this Note to the Subscriber via express courier for receipt
by such Subscriber on or before the Delivery Date (as defined above). In the
event the Conversion Shares are electronically transferable, then delivery of
the Conversion Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Subscriber and the Subscriber has
complied with all applicable securities laws in connection with the sale of the
Common Stock, including, without limitation, the prospectus delivery
requirements. A Note representing the balance of this Note not so converted will
be provided by the Company to the Subscriber if requested by Subscriber,
provided the Subscriber delivers the original Note to the Company.
 
(c) The Company understands and agrees that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 2.5(a) hereof, after
the Delivery Date (as hereinafter defined) could result in economic loss to the
Holder. As compensation to the Holder for such loss, the Company agrees to pay
(as liquidated damages and not as a penalty) to the Holder for late issuance of
Conversion Shares upon Conversion of the Note in the amount of $1,000 per
business day after the Delivery Date for each $10,000 of Note principal amount
being converted of the corresponding Conversion Shares which are not timely
delivered. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Conversion Shares by the Delivery
Date the Holder will be entitled to revoke all or part of the relevant Notice of
Conversion by delivery of a notice to such effect to the Company whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the liquidated
damages described above shall be payable through the date notice of revocation
or rescission is given to the Company.
 
(d) Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.
 
2.6   Injunction Posting of Bond. In the event a Holder shall elect to convert a
Note or part thereof in whole or in part, the Company may not refuse conversion
based on any claim that such Holder or anyone associated or affiliated with such
Holder has been engaged in any violation of law, or for any other reason, unless
an injunction from a court, on notice, restraining and or enjoining conversion
of all or part of such Note shall have been sought and obtained by the Company
and the Company has posted a surety bond for the benefit of such Holder in the
amount of 120% of the amount of the Note, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to such Holder to the extent Holder obtains judgment.
 
 
5

--------------------------------------------------------------------------------

 
 
2.7   Optional Redemption.
 
(a)  Provided that the Company has a number of authorized but unissued shares of
Common Stock sufficient for the issuance of all Conversion Shares underlying the
remaining principal amount of this Note, such Common Stock is listed or quoted
(and is not suspended from trading) on the Principal Market and such shares of
Common Stock are approved for listing on such Principal Market upon issuance if
applicable, such Common Stock is registered for resale under the Registration
Statement and the prospectus under such Registration Statement is available for
the sale of all Registrable Securities held by the Subscriber, such issuance
would be permitted in full without violating Section 2.3 herein or the rules or
regulations of any trading market on which such Common Stock may be listed or
quoted, and both immediately before and after giving effect thereto, no Event of
Default under the Subscription Agreement or this Note shall or would exist, the
Borrower will have the option of prepaying the outstanding principal amount of
this Note ("Optional Redemption"), in whole or in part, together with interest
accrued thereon, by paying to the Holder a sum of money equal to one hundred
fifty percent (150%) of the principal amount to be redeemed, together with
accrued but unpaid interest thereon and interest that will accrue until the
actual repayment date and any and all other sums due, accrued or payable to the
Holder arising under the Note, the Subscription Agreement or any Transaction
Document (the "Redemption Amount") on the day written notice of redemption (the
"Notice of Redemption") is given to the Holder. The Notice of Redemption shall
specify the date for such Optional Redemption (the "Redemption Payment Date"),
which date shall be not less than five (5) business days after the date of the
Notice of Redemption (the "Redemption Period"). A Notice of Redemption shall not
be effective with respect to any portion of this Note for which the Holder has a
pending election to convert, or for Conversion Notices given by the Holder prior
to the Redemption Payment Date. On the Redemption Payment Date, the Redemption
Amount shall be paid in good funds to the Holder. In the event the Borrower
fails to pay the Redemption Amount on the Redemption Payment Date as set forth
herein, then (i) such Notice of Redemption will be null and void, (ii) Borrower
will have no further right to deliver another Notice of Redemption, and (iii)
Borrower's failure may be deemed by Holder to be a non-curable Event of Default.
 
2.8   Mandatory Redemption at Subscriber's Election. In the event the Company is
prohibited from issuing Conversion Shares, or fails to timely deliver Shares on
a Delivery Date, or upon the occurrence of any other Event of Default (as
defined in this Note or in the Subscription Agreement) or for any reason other
than pursuant to the limitations set forth in Section 2.3 hereof, then at the
Subscriber's election, the Company must pay to the Subscriber ten (10) business
days after request by the Subscriber, at the Subscriber's election, a sum of
money in immediately available terms equal to the greater of (i) the product of
the outstanding principal amount of the Note designated by the Subscriber
multiplied by 120%, or (ii) the product of the number of Conversion Shares
otherwise deliverable upon conversion of an amount of Note principal and/or
interest designated by the Subscriber (with the date of giving of such
designation being a "Deemed Conversion Date") at the then Conversion Price that
would be in effect on the Deemed Conversion Date multiplied by the average of
the closing bid prices for the Common Stock for the five consecutive trading
days preceding either: (I) the date the Company becomes obligated to pay the
Mandatory Redemption Payment, or (2) the date on which the Mandatory Redemption
Payment is made in full, whichever is greater, together with accrued but unpaid
interest thereon and any liquidated damages then payable ("Mandatory Redemption
Payment"). The Mandatory Redemption Payment must be received by the Subscriber
on the same date as the Company Shares otherwise deliverable or within ten (10)
business days after request, whichever is sooner ("Mandatory Redemption Payment
Date"). Upon receipt of the Mandatory Redemption Payment, the corresponding Note
principal and interest will be deemed paid and no longer outstanding. Liquidated
damages calculated pursuant to Section 2.5(c) hereof, that have been paid or
accrued for the twenty (20) day period prior to the actual receipt of the
Mandatory Redemption Payment by the Subscriber shall be credited against the
Mandatory Redemption Payment.
 
2.9    Buy-In. In addition to any other rights available to the Subscriber, but
without any duplicative recovery by the Subscriber, if the Company fails to
deliver to the Subscriber the Conversion Shares issuable upon conversion of this
Note by the Delivery Date and if after five (5) business days after the Delivery
Date the Subscriber purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Subscriber
of the Common Stock which the Subscriber was entitled to receive upon such
conversion (a "Buy-In"), then the Company shall pay in cash to the Subscriber
(in addition to any remedies available to or elected by the Subscriber) the
amount by which (A) the Subscriber's total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (B) the
aggregate principal and/or interest amount of the
 
 
6

--------------------------------------------------------------------------------

 
 
Note for which such conversion was not timely honored, together with interest
thereon at a rate of 15% per annum, accruing until such amount and any accrued
interest thereon is paid in full (which amount shall be paid as liquidated
damages and not as a penalty). For example, if the Subscriber purchases shares
of Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of $10,000 of note principal and/or interest,
the Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.
 
2.10   Reservation. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock a number of shares of
Common Stock equal to 150% of the amount of Common Stock issuable upon the full
conversion of this Note. Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.
 
2.11   Maximum Conversion
 
(a)  Notwithstanding anything to the contrary contained herein, the number of
Conversion Shares that may be acquired by the Holder upon conversion of this
Note (or otherwise in respect hereof) shall be limited to the extent necessary
to ensure that, following such conversion (or other issuance), the total number
of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the 1934
Act, does not exceed 4.999% of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. By written notice to the Company, a
Subscriber may waive the provisions of this Section 2.3(a) as to itself but any
such waiver will not be effective until the 61' day after delivery thereof and
such waiver shall have no effect on any other Subscriber.
 
(b)  Notwithstanding anything to the contrary contained herein, the number of
Conversion Shares that may be acquired by the Holder upon conversion of this
Note (or otherwise in respect hereof) shall be limited to the extent necessary
to ensure that, following such conversion (or other issuance), the total number
of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the 1934
Act, does not exceed 9.999% of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. This provision may not be waived.
 
2.12   Short sales. The Holder shall not sell short the common shares of the
Company without first having sent a conversion request to the Company or having
such shares available to cover such short sale prior to entering into such short
sale.
 
ARTICLE III
EVENTS OF DEFAULT
 
An "Event of Default," wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body) so long as the Borrower has not been in a "default" status as of the
signing of this Agreement. In addition, the Company has ten (10) days to cure
the default, unless already provided for under ther terms of this Agreement:
 
3.1   Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal, Interest or other sum due under this Note when due.
 
3.2   Breach of Covenant. The Borrower breaches any other covenant or other term
or condition of the Subscription Agreement or this Note in any material respect
and such breach, if subject to cure, continues for a period of ten (10) business
days after written notice to the Borrower from the Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3   Breach of Representations and Warranties. Any representation or warranty
of the Borrower made herein, in the Subscription Agreement, or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
therewith shall be false or misleading in any material respect as of the date
made and the Closing Date.
 
3.4   Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.
 
3.5   Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $1,000,000, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.
 
3.6   Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within thirty (30) days of initiation.
 
3.7   Intentionally Omitted
 
3.8    Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension that lasts for five or more consecutive trading days.
 
3.9   Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the time required
by this Note.
 
3.10   Intentionally Omitted
 
3.11   Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without the prior written consent of at least two-thirds (213rds) of the
Holders.
 
3.12   Reservation Default. Failure by the Borrower to have reserve for issuance
upon conversion of the Note the amount of Common stock as set forth in the
Subscription Agreement.
 
3.13   Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties.
 
3.14   Change in Control. A change in control of the Company without at least
fourteen (14) days prior written notice to Holder. A change in control shall
mean that more than 30% of the shares of common stock are consolidated in one
person or entity so that the person or entity (other than any one or more of the
Holders) may control the election of the board of directors or the passage of a
proposal that would normally require a shareholder vote without such shareholder
vote and that such person or entity was not a holder of shares of the Company at
the date of execution hereof.
 
3.15   Asset Sales. Any instance, undertaken without written consent of the
Holder, whereby the Company or any of its subsidiaries, sells, transfers, leases
or otherwise disposes (including pursuant to a merger) of substantially all of
the Company's assets, including any asset constituting an equity interest in any
other person, except sales, transfers, leases and other dispositions of
inventory, used, obsolete or surplus equipment or other property, in each case
in the ordinary course of the Company's business and consistent with past
practice.
 
3.16    Delisting. Delisting of the Common Stock from the Pink Sheets or such
other Principal Market, including the Over-the-Counter Bulletin Board, on which
the Common Stock is currently listed or quoted for trading.
 
 
8

--------------------------------------------------------------------------------

 
 
During the time that any portion of this Note is outstanding, if any Event of
Default has occurred, the full principal amount of this Note, together with
interest and other amounts owing in respect hereof, to the date of acceleration
shall become, at the Holder's election, immediately due and payable in cash,
provided however, the Holder may request (but shall have no obligation to
request) payment of such amounts in Common Stock of the Borrower. In addition to
any other remedies, the Holder shall have the right (but not the obligation) to
convert this Note at any time after (x) an Event of Default or (y) the Maturity
Date at the Conversion Price then in- effect. The Holder need not provide and
the Borrower hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. Upon an Event of Default, notwithstanding any
other provision of this Note or any Transaction Document, the Holder shall have
no obligation to comply with or adhere to any limitations, if any, on the
conversion of this Note or the sale of the Conversion Shares, Shares or Other
Securities.
 
ARTICLE IV
MISCELLANEOUS
 
4.1   Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
4.2   Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Cargo Connection Logistics
Holding Inc., P.O. Box 248, East Meadow, NY 11554, telecopier number: (888)
880-4225, with a copy to Gregg Jaclin, Anslow & Jaclin LLP, 195 Route 9, Suite
204, Manalapan, NJ 07726, Telecopier (732) 577-1188 and (ii) if to the Holder,
to RAKJ HOLDINGS INC., Attn Robert Grinberg, 19515 PRESIDENTIAL WAY, Miami, FL
33179 with a copy to: Jonathan D. Leinwand, PA, 17501 Biscayne Blvd., Suite 430,
Aventura, FL 33160 Fax: 954-252-4265.
 
4.3   Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
4.4    Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
4.5    Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys' fees.
 
4.6   Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the state of Florida located in Broward County, Florida. Both parties
and the individual signing this Agreement on behalf of the Borrower agree to
submit to the jurisdiction of such courts. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.
 
 
9

--------------------------------------------------------------------------------

 
 
4.7   Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
 
4.8   Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES' ACCEPTANCE OF THIS
AGREEMENT.
 
4.9   Redemption. This Note may not be redeemed or paid without the consent of
the Holder except as described in this Note or in the Subscription Agreement.
 
4.10         Shareholder Status. The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this Note.
However, the Holder will have all the rights of a shareholder of the Borrower
with respect to the shares of Common Stock to be received by Holder after
delivery by the Holder of a Conversion Notice to the Borrower.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
 
 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 21st day of May, 2010.
 

  CARGO CONNECTION LOGISTICS HOLDING INC.          
 
By:
/s/ Scott Goodman       Name:    Scott Goodman       Title:      CEO          

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A
 
NOTICE OF CONVERSION
(To be executed by the Holder in order to Convert the Note in the original
issuance amount of $35,000 and with an original issuance date of July 7, 2006)
 
TO:
 
The undersigned hereby irrevocably elects to convert $                of the
principal amount of the above Note into Shares of Common Stock of Cargo
Connection Logistics Holding, Inc., according to the conditions stated therein,
as of the Conversion Date written below.
 
 

Conversion Date:           Applicable Conversion Price:           Signature:    
      Name:           Address:           Amount to be converted: $        
Amount of Note unconverted: $         Conversion Price per share: $        
Number of shares to be issued:           Amount of Interest Converted: $        
Conversion Price per share: $         Number of shares of to be issued:        
  Please issue the shares of to:           Issue to:           Authorized
Signature:           Name:           Title:           Phone Number:          
Broker DTC Participant Code:           Account Number:    

 
 
12